DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Response to Amendment
The prior art has been maintained. 
Claims 14-35 are currently pending in this Office Action. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Claim 27 recite the limitation “means for providing at least two audible and/or tactile responses during movement of the cover portion of the lid toward a closed position covering the valve” but does not associate any structure that performs the “providing at least two audible and/or tactile responses”. In accordance to 35 U.S.C. 112, sixth paragraph, the “means” will be limited to the disclosure found on Fig. 19, and in paragraph 46 in its entirety which at least recites “sliding movement” of a rearward portion of the stopper, and “further movement” of the cover towards its closed position, or equivalents thereof. 
Claim 28 recite the limitation “means for blocking shifting of the valve from the closed position to the open position when the cover portion is in a closed position covering the valve” but does not associate 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-25, 27, 29-31, and 33-35,  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lohrman et al. (US 5,632,420- cited in IDS in parent applications) in view of Abraham et al (US 20050106305- cited in IDS in parent applications), Hing-Cheung (EP0162526 A2) and Saggin (WO 2007144333- cited in IDS in parent applications).
Regarding Claims 14, 29, and 35, Lohrman discloses a container for dispensing multiple doses of a liquid beverage concentrate comprising: a container body having a closed bottom end (lower portion of Fig. 1) which acts as a secure base for the container to rest on; that is, the container bottom is capable of functioning as a “secure base” which the container “rest upon” by being inserted into a support or pocket since the claim does not specify that the base is used to support the container upright on a 
a lid including a base portion (overcap 14) and hinged cover portion (lid 72), an underside of the base portion having a depending skirt (cylindrical sleeve 50) attached to the neck of the container body (Fig. 9) attached to the neck of the container body with a snap fit (Col. 4, Ln. 1-3) the depending skirt and the neck of the container body being configured to limit rotational movement of the lid relative to the container body (limited by the shape of the oval shape of the overcap), the base portion of the lid having a spout defining an exit path aligned with the outlet opening of the container body and through which the concentrated liquid can be dispensed (20, Fig. 4); 
a flexible plate valve (16) supported by the spout of the base portion of the lid and disposed in the exit path (opening 24), the valve movable from a closed position, whereby flow of concentrated liquid through the exit path is substantially blocked when the sidewall of the container body is unsqueezed, to an open position (Col. 1, Ln. 10-17), whereby the concentrated liquid from the interior of the container body can be dispensed through the valve in a jet when the front and rear walls of the sidewall of the container body are squeezed (Col. 1, Ln. 47-55). Lohrman is silent to the specific compositions contained within the container. 
Abraham is relied on to teach a flavored liquid beverage concentrate comprising: about 80% by weight water (paragraph 129), acid (paragraph 139), the buffer selected from the group consisting of a sodium salt of an acid (i.e. 0.500%(w/v) sodium citrate, paragraph 299), flavoring (i.e. spice flavors, paragraph 138), and the acid and the buffer ratio in amounts to provide a weight ratio of acid to buffer of at least 1:1 (2.400% wt/vol citric acid vs 0.500% wt/vol sodium citrate, paragraph 299). Abraham also teaches that a pH of beverage syrup can be controlled by addition of acids and typically ranges between 2.5 to 5 (paragraph 139). 
Since both Lohrman and Abraham discloses a container for dispensing viscous liquid foodstuff, it would have been obvious to one of ordinary skill in the art to utilize the container of Lohrman to dispense the beverage concentrate of Abraham, especially since Abraham is directed to beverage syrups (see paragraph 10). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). One of ordinary skill in the art would have expected a pH level of 2.4 and 2.5 to have similar properties. Note that Abraham observes a pH level of 2.39 (see Table 24, paragraph 350).
In any case, Hing-Cheung is relied on to teach know beverage concentrates having a pH of “below about 3.0, preferable about 2.5”, where “about 2.5” is construed to overlap with “2.4 or lower”. It would have been obvious to one of ordinary skill in the art to lower the pH level based on the desired level of acidity. 
As to the limitation regarding the viscosity of the liquid beverage concentrate” (also required by Claim 29), Abraham teaches beverage concentrates in a form of syrup having varying water contents (i.e. 80%, 85%, 90%, or 95%, paragraph 129), but is silent to the viscosity of the beverage concentrate. 
Saggin is relied on to teach a liquid beverage concentrate (page 2 lines 28-32) that forms a beverage when diluted with water. Saggin also teaches that it is conventional to have concentrates with viscosities between 15 to 100 cP (seen as mPa·S) for being pumped using conventional dispenser equipment and to provide easy mixing at cold or ambient temperature (page 7 line 27-page 8 line 14). 
Therefore, since Saggin is also directed to a liquid beverage concentrate and Abraham teaches different water contents that would affect the viscosity of the beverage, it would have been obvious to one having ordinary skill in the art to modify the viscosity to the overlapping claimed range to facilitate the pumping from conventional dispensers and also the dilution at cold or ambient temperatures. 
Regarding Claims 15-16, Abraham further teaches wherein the acid and buffer are included in a ratio of about 10:1 (see 0.200 vs 0.020 in Table 18). 
Regarding Claim 17
Regarding Claim 18, Abraham further teaches wherein the sweetener comprises monatin (paragraph 11). 
Regarding Claim 19, Abraham further teaches wherein the flavored liquid beverage further comprises a color (colorants, paragraph 42). 
Regarding Claim 20, Abraham further teaches wherein the concentrated liquid further comprises caffeine (paragraph 11). 
Regarding Claims 21, Abraham further teaches wherein the acid of the concentrated liquid comprises citric acid and malic acid (paragraph 139).  
Regarding Claim 22, Abraham further teaches wherein the buffer comprises sodium citrate (paragraph 299). 
Regarding Claim 23, Abraham further teaches wherein the buffer comprises sodium citrate (paragraph 299), and the acid comprises malic acid and citric acid (paragraph 139). 
Regarding Claim 24, Lohrman further teaches wherein the lid has a cover portion movable for selectively covering the valve (lid 72).
Regarding Claim 25, Lohrman further teaches wherein a base portion of the lid has an exterior skirt (sidewall part 28) with a smooth transition to the sidewall of the container body below a shoulder (30) (see Fig. 1 and 9).
Regarding Claim 27, Lohrman further teaches wherein the lid is capable of providing at least two audible and/or tactile responses during movement of the cover portion of the lid toward a closed position covering the valve (see where top 78’ snap fits into lugs 88’); that is, there is a reasonable expectation that the container of Lohrman is provides two audible responses: one when the lid is closed and hits lug 88, and one when the top 78 is press-fit into lug 88 as shown in the phantom outline of 78’ in Fig 17. 
Regarding Claim 30, Abraham further teaches wherein the flavoring comprises propylene glycol (paragraph 138).
Regarding Claim 31, Lohrman further teaches wherein the valve has intersecting slits forming triangular flaps (Fig. 6), the flaps valve movable from a concave, closed position, whereby flow of concentrated liquid exit through the past is substantially blocked when the sidewall of the container is unsqueezed, to a convex, open position, whereby the concentrated liquid from the interior of the container 
Regarding Claim 33, the combination is silent to the particular quantity of concentrate held within the container. However, Abraham, which was relied on to teach the composition of the concentrates, discloses that 1 ounce of the beverage concentrate is used to mix with water to produce the final beverage (paragraph 313). It would have been obvious to one of ordinary skill in the art to provide magnitudes of 1oz. servings within a container based on the desired amount of servings. 
Regarding Claim 34, Lohrman further teaches wherein the spout projects from the base portion of the lid (20, Fig. 4). 

Claims 26, 28, 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination applied to claims 14 and 25, further in view of Serrano et al. (US 2005/0242095 -cited in IDS in parent applications). 
Regarding Claim 26, Lohrman is silent to wherein the cover portion (72) of the lid has an exterior portion with a smooth transition to the exterior skirt of the base portion of the lid when the cover portion of the lid is seated on the base portion of the lid and is covering the valve. However, the difference is merely a change in design. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.) MPEP 2144.04.I. In any case, Serrano is relied on to teach a dispensing container having a lid portion having an exterior portion (20, Fig. 1)  with a smooth transition to the exterior skirt when the cover is seated on the base portion and is covering the dispensing valve (Fig. 1). Therefore, to modify the shape to have a cover portion with a smooth transition to the exterior skirt would have been obvious to one of ordinary skill in the art based on design choice. 
Regarding Claim 28, Lohrman further teaches wherein the cover portion of the lid has means (boss 76) for blocking shifting of the valve from the closed position to the open position when the cover portion is in a closed position covering the valve.
Regarding Claim 32, Lohrman is silent to wherein the lid is generally dome-shaped. Serrano further teaches wherein the cover portion of the lid is generally dome-shaped. Since both Lohrman and . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 14-16, 20, 24-31, 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29 of U.S. Patent No. 8603557 in view of Lohrman (US 5,632,420). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Claims 14, 15, 16, 29, 34, 35 are disclosed by Patented Claim 1. The claims differ in that Claim 14, 35 recites “a hinged cover portion, an underside of the base portion having a depending skirt attached to the neck of the container with a snap-fit, the depending skirt and the neck of the container being configured to limit rotational movement of the lid relative to the container body, the base portion of the lid having a spout” and a spout projecting “from the base portion of the lid” (required by claim 34). However, as applied in the prior art rejection, Lohrman is seen to disclose a lid including a base portion (overcap 14) and hinged cover portion (lid 72), a closed bottom end which acts as a secure base for the container to rest on; that is, even if the container were resting on its side, the oval cross-section of the container would not result in the container to be rolling such that the “closed bottom end” is still construed as a “secure base” which the container “rest upon”, an underside of the base portion having a depending skirt (cylindrical sleeve 50) attached to the neck of the container body (Fig. 9) attached to the neck of the container body with a snap fit (Col. 4, Ln. 1-3) the depending skirt and the neck of the container body being configured to limit rotational movement of the lid relative to the container body (limited by the shape of the oval shape of the overcap), the base portion of the lid having a projecting spout defining an exit path aligned with the outlet opening of the container body and through which the concentrated liquid can be dispensed (20, Fig. 4). 
Therefore, since Lohrman is also directed to a container for dispensing viscous liquid, it would have been obvious to one of ordinary skill in the art to utilize similar container assembly to sufficiently store and dispense similar types of liquids. 
Lohrman is also relied on to teach the limitations of Claim 31 by disclosing wherein the valve has intersecting slits forming triangular flaps (Fig. 6), the flaps valve movable from a concave, closed position, whereby flow of concentrated liquid exit through the past is substantially blocked when the sidewall of the 
Claims 20, 24, 25, 26, 27, 28, 30, 33 are disclosed by Patented Claims 13, 2, 3, 4, 5, 6, 14, 12, respectively. 

Claims 17-19, 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8603557 as applied to Claim 14 and 31, further in view of Abraham (US 2005/0106305). 
Regarding Claims 17-18, Patented Claim 1 is silent to comprising a sweetener. As applied in the prior art rejection, Abraham is relied on to teach known liquid beverage concentrates having the claimed compositions. Abraham further teaches comprising monatin as a sweetener, Therefore, it would have been obvious to use conventional sweeteners used in similar liquid beverage concentrates. 
Regarding Claim 19, as similarly applied above, Abraham is further relied on to teach comprising a color (colorant, paragraph 42). 
Regarding Claims 21-23, Patented Claim 1 is silent to specifically reciting wherein the acid comprises one of citric acid and malic acid, and wherein the buffer comprises one of potassium citrate and sodium citrate. However, as similarly applied in the prior art rejections, Abraham is relied on to teach a beverage concentrate comprising both citric acid and sodium citrate (see paragraph 119). Therefore, it would have been obvious to one of ordinary skill in the art to use known acids and buffers used in similar beverage concentrates. 

Claim 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8603557 as applied above, further in view of Serrano et al. (US 2005/0242095). 
Regarding Claim 32, Patented Claim 1 is silent to specifically reciting wherein the lid is generally dome-shaped. Serrano is relied on to teach a dispensing container having a lid portion having an exterior portion (20, Fig. 1) that is dome-shaped. Therefore, to modify the shape to have a cover portion with a .

Claim 14-16, 20-31, 34, 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6, 12-14 of copending Application No. 16/690713 (reference application) in view of Lohrman (US 5,632,420). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Claims 14, 15, 16, 29, 34, 35 are disclosed by copending claim 1. The claims differ in that Claim 14, 25 and 31 recites “a hinged cover portion, an underside of the base portion having a depending skirt attached to the neck of the container with a snap-fit, the depending skirt and the neck of the container being configured to limit rotational movement of the lid relative to the container body, the base portion of the lid having a spout” and a spout projecting “from the base portion of the lid” (required by claim 34). However, as applied in the prior art rejection, Lohrman is seen to disclose a lid including a base portion (overcap 14) and hinged cover portion (lid 72), an underside of the base portion having a depending skirt (cylindrical sleeve 50) attached to the neck of the container body (Fig. 9) attached to the neck of the container body with a snap fit (Col. 4, Ln. 1-3) the depending skirt and the neck of the container body being configured to limit rotational movement of the lid relative to the container body (limited by the shape of the oval shape of the overcap), the base portion of the lid having a projecting spout defining an exit path aligned with the outlet opening of the container body and through which the concentrated liquid can be dispensed (20, Fig. 4). 
Therefore, since Lohrman is also directed to a container for dispensing viscous liquid, it would have been obvious to one of ordinary skill in the art to utilize similar container assembly to sufficiently store and dispense similar types of liquids. 
Lohrman is also relied on to teach the limitations of Claim 31 by disclosing wherein the valve has intersecting slits forming triangular flaps (Fig. 6), the flaps valve movable from a concave, closed position, whereby flow of concentrated liquid exit through the past is substantially blocked when the sidewall of the container is unsqueezed, to a convex, open position, whereby the concentrated liquid from the interior of 
Claims 20, 24, 25, 26, 27, 28, 30 are disclosed by copending Claim 12, 2, 3, 4, 5, 6, 13,  respectively. 
Claims 21-23 are disclosed by copending claim 14.

Claims 17-19, and 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 16/690713 (reference application) as applied above, further in view of Abraham (US 2005/0106305). 

Regarding Claims 17-18, the copending claims are silent to comprising a sweetener. As applied in the prior art rejection, Abraham is relied on to teach known liquid beverage concentrates having the claimed compositions. Abraham further teaches comprising monatin as a sweetener, Therefore, it would have been obvious to use conventional sweeteners used in similar liquid beverage concentrates. 
Regarding Claim 19, as similarly applied above, Abraham is further relied on to teach comprising a color (colorant, paragraph 42). 
Regarding Claim 33, the copending claims are silent to the particular quantity of concentrate held within the container. Abraham, which was relied on in the prior art rejection to teach the composition of the concentrates, discloses that 1 ounce of the beverage concentrate is used to mix with water to produce the final beverage (paragraph 313). It would have been obvious to one of ordinary skill in the art to provide magnitudes of 1oz. servings within a container based on the desired amount of servings. 

Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 16/690713 (reference application) as applied above, further in view of Serrano et al. (US 2005/0242095). 
Regarding Claim 32, Patented Claim 1 is silent to specifically reciting wherein the lid is generally dome-shaped. Serrano is relied on to teach a dispensing container having a lid portion having an exterior portion (20, Fig. 1) that is dome-shaped. Therefore, to modify the shape to have a cover portion with a .


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 14-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7, 12-23 of copending Application No. 17/027,938 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Claims 14, 15, 16, 34, and 35 are disclosed by copending Claim 14. 
Claims 20, 24, 25, 26, 27, 28, 29, 30, 31, 32, are disclosed by copending Claims 21, 15, 16, 17, 18, 19, 20, 22, 24, 37, respectively. 
Claims 21-23 are disclosed by copending claim 34. 

Claims 17-19, and 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 17/027,938 (reference application) as applied above, further in view of Abraham (US 2005/0106305). 

Regarding Claims 17-18, the copending claims are silent to comprising a sweetener. As applied in the prior art rejection, Abraham is relied on to teach known liquid beverage concentrates having the claimed compositions. Abraham further teaches comprising monatin as a sweetener, Therefore, it would have been obvious to use conventional sweeteners used in similar liquid beverage concentrates. 
Regarding Claim 19, as similarly applied above, Abraham is further relied on to teach comprising a color (colorant, paragraph 42). 
Regarding Claim 33, the copending claims are silent to the particular quantity of concentrate held within the container. Abraham, which was relied on in the prior art rejection to teach the composition 

Response to Arguments
Applicant’s arguments in the reply filed 18 Nov 2021 has been fully considered but is found not persuasive. 
Applicant argues that asserting that “Lorhman’s container can be inserted into a support or pocket to support the container” gives no weight to the limitation (Page 9 of the remarks). The argument is not persuasive because the claim as written does not positively recite the structures of the container. Rather, the claim limitation “which acts as a secure base for the container to rest upon” is a functional limitation of the container that refers to a use of the container. Since the claim merely recites “a closed bottom end”, the claim is construed as a container that is “capable” of acting as a secure base for the container to rest upon. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The argument’s directed to Abraham not teaching the claimed pH level is rendered moot in view of the new grounds of rejection. Applicant asserts that one of ordinary skill in the art would not be motivated to provide a beverage concentrate having an even lower pH due to poor monatin stability (page 10 of the remarks); however, the arguments are not persuasive because Abraham discloses pH that overlaps with “2.4 or lower” as evident in Table 24 (paragraph 350). Furthermore, Abraham does not explicitly teach away from going below 2.5. Instead, Abraham simply indicates that “2.5 to about 5” is a typical range (see paragraph 139). For these reasons, the prior art has been maintained.  Additionally, Hing-Cheung further evidences using a pH of about 2.5, which is thus seen to encompass a pH of 2.4 for achieving the requisite acidity. 


Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        
  

/VIREN A THAKUR/Primary Examiner, Art Unit 1792